Citation Nr: 1233509	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee disability to include injury residuals and post-traumatic arthritis.   

2.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD) and acid reflux.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to November 1987.  He also had periods of active duty during service in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2006.  The Veteran requested a hearing before the Board when he filed his substantive appeal in February 2006.  The Veteran was scheduled for a hearing before the Board in March 2008; however, in February 2008, he requested that the hearing be rescheduled.  In an August 2008 letter, the Veteran was advised that his hearing before the Board was rescheduled for September 2008.  The Veteran failed to report for the hearing in September 2008.  His request for a hearing is therefore treated as withdrawn.  38 C.F.R. § 20.704(d).

In March 2010 and September 2011, the Veteran's claims were remanded by the Board for additional development.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran's claims were last remanded by the Board in March 2011 in order to afford the Veteran VA examinations to assess his claimed disabilities and to obtain additional VA treatment reports.  

In this case, the Veteran claims that he has a left knee disability related to a parachute landing fall in service in February 1983.  He has further indicated that he did not seek treatment for the injury in service because he was afraid he would lose his flying status.  With regard to the gastrointestinal disorder, the Veteran claims that the condition manifested during the time that he was required to consume box lunches while participating in aerial flight and that the stress associated with his flight-related service duties caused or aggravated the condition.   

As an initial matter, the board notes that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was afforded a VA examination to assess his claimed disorders in November 2011.  The examiner diagnosed the Veteran with osteoarthritis of the left knee.  The examiner indicated that upon review of the file, no objective evidence of complaints of any kind of left knee complaints were found on any flight physical and there was no objective evidence of continuity or chronicity of care until 2005.  The examiner noted that there are multiple risk factors linked to osteoarthritis including age, occupation, genetic elements, sports activities, previous injury, obesity, and aging (one of the strongest risk factors).  The examiner acknowledged the Veteran's claimed injury in service in 1983 (left knee trauma) and opined that it is less likely as not that a left knee disorder had its onset during active service/active duty and less likely as not etiologically related to the Veteran's claimed in service 1983 left knee trauma.  The examiner also indicated that it is less likely than not that a left knee disability originated or was aggravated beyond the natural progression during active service.  The examiner failed to provide any rationale for the conclusion.  

The examiner also diagnosed the Veteran with mild GERD.  The examiner indicated that there was no objective evidence of complaints, continuity, or treatment for gastroesophageal complaints until 2004.  The examiner reported that an upper gastrointestinal (GI) series in 2010 was normal and that the current upper GI series was unremarkable except for mild reflux.  The examiner indicated that the dominant pathophysiological mechanisms causing gastroesophageal junction incompetencies are transient lower esophageal sphincter relaxation and a hypotensive lower esophageal sphincter, often associated with hiatal hernia.  Other risk factors were noted to be obesity and helicobacter pylori infection.  The examiner concluded that GERD less likely as not had its onset during active service/active duty and stated that it is less likely as not etiologically related to or aggravated beyond the natural progression due to the stress associated with military duties or causally related to active service.  The examiner provided no rationale for the conclusion.  

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted, the November 2011 VA examiner did not provide any rationale for either of the opinions proffered.  Consequently, another examination(s) with nexus opinions are necessary before a decision on the merits of the claims can be reached.  

In August 2011, the Veteran submitted a statement and indicated that he had an appointment for his left knee disability at VA in September 2012.  Associated with the Veteran's paper claims file are VA outpatient treatment reports dated through September 2011 and VA treatment reports dated through November 2011 are associated with the Veteran's virtual claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated since November 2011 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that date from November 2011, which have not already been associated with the claims folder or Virtual VA.  
2.  Submit the Veteran's claims file to a clinician with expertise in orthopedic disabilities such as knee disabilities.  The clinician should review the claims file and document that review in the examination report.  

In addition to the service treatment records, the clinician must consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of left knee pain since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  The clinician should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that a disability of the left knee, including osteoarthritis, chondromalacia, strain and/or tendinitis, is related to the Veteran's active service, including the Veteran's credible report of in-service 1983 left knee trauma.  

The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The rationale for all opinions should be provided.  If the clinician determines that another examination is necessary, the Veteran should be scheduled for an examination.  

3.  Submit the Veteran's claims file to a clinician with expertise in gastrointestinal disorders such as GERD.  The clinician should review the claims file and document that review in the examination report.  

In addition to the service treatment records, the clinician must consider the Veteran's statements regarding his symptoms in service and his statements of continuous gastrointestinal symptoms since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  The clinician should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that GERD is related to the Veteran's active service, including the Veteran's report that the condition manifested during the time that he was required to consume box lunches while participating in aerial flight and the stress associated with his flight-related service duties.  

The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The rationale for all opinions should be provided. If the clinician determines that another examination is necessary, the Veteran should be scheduled for an examination.  

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed. In particular, the AMC/RO should review the opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


